Citation Nr: 0722486	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-39 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a respiratory disorder 
also claimed as emphysema, bronchitis and chronic obstructive 
pulmonary disease (COPD), due to asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran was a member of the Merchant Marine from April 
1943 to November 1945, for VA purposes.  He was on ocean 
going service from April 28, 1943 to October 11, 1943; from 
December 2, 1943 to May 1, 1944; from June 3, 1944 to 
September 29, 1944; and, from April2, 1945 to April 27, 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran claims that 
he was exposed to asbestos while serving in the Merchant 
Marines during active duty, and as a result, he presently 
suffers from a respiratory disorder (also claimed as 
bronchitis, emphysema, and COPD), due to the exposure of 
asbestos.  It is noted that his ocean going service is the 
active service for the purposes of VA benefits, not time 
spent working on ships in dry dock.

The Board notes that the VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, 21-1 MR, 
Part 4, Subpart ii, Chapter 2, Section C, para. 9. (September 
29, 2006); see also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims also indicated that, while the veteran, as a lay 
person, is not competent to testify as to the cause of his 
disease, he is competent to testify as to the facts of his 
asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993). 

The veteran has reported that he served on ships and was 
stationed at shipyards where he was exposed to pipes lined 
with asbestos and to the retro-fitting of ships.  He reported 
that he served onboard a tanker named Elwood Hills where he 
handled asbestos.  The claims file does not contain the 
veteran's service records or Public Health Service records.  
In the April 2004 rating action, the RO indicated that it 
failed in an attempt to obtain the veteran's service records.  
It is not clear from the record as to what action was taken 
to obtain his service records.  Another attempt should be 
made to obtain the veteran's service records.  Some Merchant 
Marines were treated by the Public Health Service.

At his hearing the veteran reported that he was initially 
treated for respiratory problems in 1980 from a private 
physician, Dr. "Golfels" (phonetic spelling), in Lake 
Tahoe, California.  He further indicated that he would 
attempt to obtain a nexus opinion from his treating 
physician, Dr. Le.  He also reported current treatment from 
the Mid Peninsula Hospital in San Mateo, California.  
Further, it is not clear whether there has been continued 
treatment at the VA.  The RO/AMC should assist the veteran in 
obtaining these medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek Coast Guard 
Merchant Marine service records for the 
period between December 1941 and August 
1945 from all appropriate sources.  If 
necessary, the RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for a 
formal finding on the unavailability of 
these allegedly missing service medical 
records.  If it is determined that the 
veteran's service medical records are 
unavailable and that further efforts to 
obtain those documents would be futile, 
follow the procedures set forth in M21-
1MR, Part III, Subpart iii, ch. 2, Section 
I, para. 59, and draft a memorandum 
reflecting a formal finding regarding the 
unavailability of the service medical 
records.  Notice of any such finding must 
be provided to the veteran in accordance 
with established procedures.

2.  The RO/AMC should make arrangements 
for all recent treatment records of all 
pulmonary pathology to be gathered for 
review prior to entry of the opinion 
below.  These records should include the 
1980 reports of treatment of Dr. Golfels 
(phonetic spelling), as well as current 
treatment records of Dr. H. Le and the Mid 
Peninsula Hospital in San Mateo, 
California.  If records are identified 
that can not be obtained, attempts made to 
obtain the records should be documented in 
the claims folder.

3.  The RO/AMC should schedule the veteran 
for a VA examination to determine the 
etiology of his pulmonary disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
his respiratory disorder(s) is related to 
disease or injury, including asbestos 
exposure, during the veteran's ocean going 
service?  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The rationale for any 
opinion expressed should be included.  It 
there are no indications of asbestos 
exposure, that too should be set out.

4.  Thereafter, the RO should readjudicate 
the issue currently in appellate status.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




